ARMED SERVICES BOARD OF CONTRACT APPEALS
                                                                       I
Appeal of --                                  )
                                              )
Vectrus Federal Services GmbH                 )      ASBCA No. 60834
                                              )
Under Contract No. W564KV-12-D-0010           )

APPEARANCE FOR THE APPELLANT:                        Joseph G. Martinez, Esq.
                                                      Dentons US LLP
                                                      Denver, CO

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Jason W. Allen, JA
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       Pursuant to the parties' January 2018 settlement agreement, their 22 March 2018 Joint
Request for Dismissal, and the 2 April 2018 joint teleconference with the Board, this appeal
is hereby dismissed. The dismissal is with prejudice only as to all claims that pertain to the
captioned contract from the beginning of the Base Period (30 September 2012) through the
conclusion of Option Period Four (29 September 2017). Otherwise, the dismissal is without
prejudice. Unless either party or the Board acts within three years from the date of this
Order to reinstate the portion of the appeal that is dismissed without prejudice, the dismissal
shall be deemed to be with prejudice.

       Dated: 3 April 2018




                                                     ministrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60834, Appeal ofVectrus Federal
Services GmbH, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2